                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN L. DAVIS,                                      Case No.16-cv-04487-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                            Re: Dkt. Nos. 35, 36, 37
                                  10    GREG SUHR, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. This

                                  14   action was stayed pending the outcome of plaintiff’s criminal proceeding. The stay was lifted, and

                                  15   the second amended complaint was dismissed with leave to amend. Plaintiff has submitted a

                                  16   filing (Docket No. 33) that the Court construes as a third amended complaint. Plaintiff has also

                                  17   filed several motions for injunctive relief.

                                  18                                                  DISCUSSION

                                  19          STANDARD OF REVIEW

                                  20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  22   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  23   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  24   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  25   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  26   Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   2   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   3   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   4   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   5   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   6   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   7   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   8   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   9   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  10   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  11           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  12   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was
Northern District of California
 United States District Court




                                  13   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  14           LEGAL CLAIMS

                                  15           Plaintiff alleges that he was the victim of a false arrest due to a conspiracy of local and

                                  16   federal law enforcement. He seeks money damages. In order to recover damages for an allegedly

                                  17   unconstitutional conviction or imprisonment, or for other harm caused by actions whose

                                  18   unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must

                                  19   prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

                                  20   order, declared invalid by a state tribunal authorized to make such determination, or called into

                                  21   question by a federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.

                                  22   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or sentence

                                  23   that has not been so invalidated is not cognizable under § 1983. Id. at 487.
                                               A claim of unlawful arrest is cognizable under § 1983 for violation of the Fourth
                                  24   Amendment's prohibition against unreasonable search and seizure if the allegation is that the arrest
                                       was without probable cause or other justification. See Pierson v. Ray, 386 U.S. 547, 555-558
                                  25   (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014, n.1. (9th Cir. 2015) (absence of
                                       probable cause is essential element of § 1983 false arrest claim); see, e.g., Fortson v. Los Angles
                                  26   City Atty’s Office, 852 F.3d 1190, 1192 (9th Cir. 2017) (existence of probable cause is complete
                                       defense to § 1983 claim alleging false arrest). A claim of bad faith in making an arrest may also
                                  27   be a cause of action under § 1983 as an illegal and unconstitutional arrest. See Bretz v. Kelman,
                                       773 F.2d 1026, 1031 (9th Cir. 1985) (en banc). Where officers have no lawful basis for stopping
                                  28   an individual, they have no lawful basis for pursuing an arrest for resisting, impeding, or
                                                                                           2
                                       obstructing a peace officer when that individual does not accede to the investigatory stop.
                                   1   Velazquez v. City of Long Beach, 793 F.3d 1010, 1019 (9th Cir. 2015).
                                   2          Plaintiff states that various San Francisco Police Officers and federal officials conspired to

                                   3   have him arrested and they were trying to kill him. However, in the prior screening order the

                                   4   Court noted that plaintiff pled no contest to criminal charges related to the domestic violence

                                   5   allegations, therefore his request to obtain damages was barred by Heck, unless the conviction was

                                   6   later reversed or overturned. To the extent plaintiff sought relief regarding a conspiracy to

                                   7   investigate and arrest him that would not be barred by Heck, he had failed to state a claim for

                                   8   relief. He was informed that simply stating that the local and federal officials were conspiring

                                   9   against him was insufficient. Plaintiff has filed a third amended complaint but has failed to cure

                                  10   the deficiencies noted by the Court.

                                  11          Plaintiff has not addressed Heck and why this action for damages should continue even

                                  12   though he pled no contest. Because his claims are barred by Heck, this case is dismissed. To the
Northern District of California
 United States District Court




                                  13   extent plaintiff presents claims that are not Heck barred, he has failed to state a cognizable claim.

                                  14   Plaintiff presents general claims of a conspiracy and false arrest, but his allegations are not

                                  15   plausible on their face. See Iqbal, 556 U.S. at 679. This action is dismissed without leave to

                                  16   amend because plaintiff has already been provided multiple opportunities to amend and allowing

                                  17   further amendment would be futile.

                                  18          Plaintiff has also filed motions for injunctive relief related to the conditions of his

                                  19   confinement, but these claims are not related to the content of the underlying complaint. The

                                  20   motions for injunctive relief are denied. If plaintiff seeks relief regarding the conditions of his

                                  21   confinement, he may file a separate civil rights actions containing those allegations.

                                  22

                                  23                                              CONCLUSION

                                  24          1.      This action is DISMISSED for failure to state a claim and as Heck barred. If

                                  25   plaintiff’s conviction is reversed or expunged, he may file a new case.

                                  26          2.      The motions for injunctive relief (Docket Nos. 35, 36, 37) are DENIED. The

                                  27   Clerk shall send plaintiff a blank civil rights form and an IFP application. If plaintiff seeks relief

                                  28   regarding the conditions of his confinement, he may file a new case.
                                                                                          3
                                   1         3.     The Clerk will close this case.

                                   2         IT IS SO ORDERED.

                                   3   Dated: October 16, 2019

                                   4

                                   5
                                                                                          JAMES DONATO
                                   6                                                      United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        JOHN L. DAVIS,
                                   5                                                        Case No. 16-cv-04487-JD
                                                       Plaintiff,
                                   6
                                                v.                                          CERTIFICATE OF SERVICE
                                   7
                                        GREG SUHR, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on October 16, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   John L. Davis ID: 16664426
                                       Attn: Nicholas Gregoratos
                                  19   San Francisco Sheriff's Department
                                       425 7th Street Mailroom
                                  20   San Francisco, CA 94103
                                  21

                                  22
                                       Dated: October 16, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  28
                                                                                          Honorable JAMES DONATO
                                                                                          5
